DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DOMINIQUE BARTEET,
                             Appellant,

                                    v.

   MOMBACH, BOYLE, HARDIN & SIMMONS, P.A. and JASON ARI
                    SMITH, ESQUIRE
                       Appellees.

                              No. 4D19-3564

                           [October 15, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2019-CA-002534-
XXXX-MB.

  Chance McClain of Law Office of Chance McClain, Lake Park, for
appellant.

  Michael P. Hamaway, Esq. and Jason Ari Smith, Esq. of Mombach,
Boyle, Hardin & Simmons, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.